Citation Nr: 1627450	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-24 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the Veteran's entitlement to a higher initial disability rating for service-connected PTSD.

In a letter submitted to the Board in April 2016, the Veteran stated that he receives treatment for his PTSD at the VA medical center (VAMC) in Marianna, Florida.  However, records of this treatment are not contained in the Veteran's claims file.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain all VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.  The Board also observes that the record contains VA treatment records from the Panama City Community Based Outpatient Clinic dated June 2012 to April 2014, and from the Joint Ambulatory Care Center and Biloxi VAMC dated June 2012 to August 2013.  To the extent that there are any outstanding treatment records from these facilities, such records should also be obtained on remand.  

In his April 2016 letter, the Veteran also stated that he receives Social Security benefits.  However, the Veteran's Social Security records have not been obtained, and there is no indication that any attempt has been made to obtain them.  As the Social Security records are potentially relevant to the Veteran's claim, VA must attempt to obtain these records on remand.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Finally, the Veteran and his representative contend that the April 2014 VA examination is inadequate for rating purposes.  In particular, they argue that the examiner did not fully consider the Veteran's reported PTSD symptomatology or provide sufficient rationale for the conclusions reached.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner did not explain the basis for concluding that the Veteran's PTSD is productive of occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress impairment due to mild or transient symptoms, or; symptoms controlled by medication, particularly in light of the Veteran's reported symptomatology.  Thus, on remand, the Veteran should be afforded a new VA examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all available VA treatment records from the VA medical centers in Marianna, Florida, Panama City, Florida, and Biloxi, Mississippi, and from any associated outpatient clinics, including the Joint Ambulatory Care Center, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, and a complete rationale for all opinions should be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, and intensity of symptoms, functional effects of symptoms, and onset of any change in symptoms.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




